DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14 - 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 - 16 of U.S. Patent No. 10,908,326 B2 in view of Jung (US 20080037973 A1.)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rendered obvious over the corresponding claims of the prior granted patent in view of Jung as shown in the following table.

Regarding claim 14:
US 10,908,326 B2 (claim 14)
17/132,751 (claim 14)
A camera module, comprising:
A camera module, comprising:
a holder comprising a side wall having a hole;
a holder comprising a side wall having a hole;
a first lens unit comprising at least one lens and disposed in the holder; and
a first lens unit comprising a plurality of lenses and disposed in the holder; and
a focus adjustable lens disposed on the first lens unit,
a focus adjustable lens disposed on the first lens unit,
wherein the focus adjustable lens is inserted through the hole and overlapped with the hole in a second direction perpendicular to an optical axis […]
wherein the focus adjustable lens is inserted through the hole and overlapped with the hole in a second direction perpendicular to the optical axis direction


As can be seen in the above table, claim 14 the prior granted patent discloses the same claim language as claim 14 of the instant application.  However, the prior granted patent does not disclose that the focus adjustable lens overlaps the first lens unit in a first direction parallel to an optical axis direction, as required by the instant claim.  Despite this, the Examiner maintains that such an arrangement would be obvious to one of ordinary skill in the art, as taught by Jung.
Jung, as discussed below, discloses a liquid lens imaging module, similar to the prior granted patent.  Additionally, Jung discloses that the focus adjustable lens overlaps the first lens unit (230b; see annotated Fig. 4, p. 6) in a first direction parallel to an optical axis direction in order to properly focus the light onto the image sensor (140).  This arrangement can similarly be incorporated by the prior granted patent.  Therefore, it would be obvious to one of ordinary skill in the art to include a lens positioned in the same manner in order to properly focus the light on to the image sensor.


US 10,908,326 B2 (claim 15)
17/132,751 (claim 15)
The camera module according to claim 14, comprising:
The camera module according to claim 14, comprising:
a second lens unit disposed in the holder,
a second lens unit disposed in the holder,
wherein the focus adjustable lens is disposed between the first lens unit and the second lens unit,
wherein the focus adjustable lens is disposed between the first lens unit and the second lens unit,
wherein the side wall comprises a first part overlapped with the first lens and the side wall comprises a second part overlapped with the second lens in the second direction,
wherein the side wall comprises a first part overlapped with the first lens and the side wall comprises a second part overlapped with the second lens in the second direction, and
and wherein the hole is formed between the first part and the second part.

wherein the hole is formed between the first part and the second part.


US 10,908,326 B2 (claim 14)
17/132,751 (claim 16)
(independent claim 14) […]
The camera module according to claim 14, comprising:
wherein a part of the focus adjustable lens is disposed in the hole.
wherein a part of the focus adjustable lens is disposed in the hole.


US 10,908,326 B2 (claim 16)
17/132,751 (claim 17)
The camera module according to claim 14,
The camera module according to claim 16, comprising:
wherein a size of the hole is greater than a thickness of a center of the focus adjustable lens in a first direction parallel to the optical axis and less than a length of the focus adjustable lens in the second direction.
wherein a size of the hole is greater than a thickness of a center of the focus adjustable lens in a first direction parallel to the optical axis and less than a length of the focus adjustable lens in the second direction.


As can be seen in the above tables, claims 15 - 17 are fully anticipated by the prior granted patent and are similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 20080037973 A1.)

    PNG
    media_image1.png
    408
    602
    media_image1.png
    Greyscale

	Regarding claim 1, Jun discloses a camera module (see annotated Fig. 4 on previous page), comprising:
a holder (120) comprising a side wall having a hole (unlabeled hole, “H”);
a first lens unit (lenses 230 below liquid lens module 110, referred to as “230b”, shown in annotated Fig. 4) comprising a plurality of lenses and fixed to the holder (Figs. 4 and 6A show at least 2 unmovable lenses below liquid lens module); and
a focus adjustable lens fixed in the holder (liquid-lens module, 110), wherein the focus adjustable lens overlaps the first lens unit in a first direction parallel to an optical axis direction (liquid-lens module, 110, overlaps lower lenses 230 in a vertical direction parallel to the optical axis, shown in Fig. 4.)

Regarding claim 2, Jung discloses claim 1, further comprising:
a second lens unit disposed in the holder (lens 230 above liquid lens 110, referred to as “230a”, shown in annotated Fig. 4),
wherein the focus adjustable lens is disposed between the first lens unit and the second lens unit (liquid lens module 110 arranged between 230a and 230b shown in annotated Figs. 4), and
wherein a size of the hole is less than a maximum distance from the first lens unit to the second lens unit in the first direction (the height of hole H shown in is less than the maximum height between the top of 230a and the bottom part of 230b shown in annotated Fig. 4).

Regarding claim 3, Jung discloses claim 2, wherein the focus adjustable lens (liquid lens module 110) is spaced apart from at least one of the first lens unit and the second lens unit (annotated Fig. 4 shows that the liquid lens module is spaced at least from the bottom-most lens of lower lenses 230b.)

Regarding claim 4, Jung discloses claim 1, comprising a connection board (first electrode, 150) disposed on the focus adjustable lens (shown in annotated Fig. 4) and a sensor board having an image sensor (140),
wherein the connection board electrically connects the focus adjustable lens and the sensor board (first electrode 150 connects to sensor 140 via third electrode 170, [0034]) through the hole (electrode 150 shown being fed through hole H in annotated Fig. 4.)

Regarding claim 6, Jung discloses claim 1, wherein the focus adjustable lens (110) comprises a first material (first fluid A) and a second material different from the first material (second fluid B) [0013].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heim, et al. (US 20100033835 A1.)
Regarding claim 5, Jung discloses claim 4.  Additionally, Jung discloses a base (Fig. 7B, 300) disposed between the sensor board (140) and the holder (120).  However, Jung fails to disclose a cover covering at least a portion of the hole.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Heim, et al. (hereafter, “Heim.”)
Heim discloses an imaging module, similar to Jung.  Additionally, Heim discloses a cover (112) that encompasses the entire image module.  This cover protects the completed camera assembly from external damage.
This cover can similarly be incorporated with Jung.  By placing an outer cover over the imaging module, the various electrical components of the camera can be protected from external damage.  Therefore, it would be obvious to one of ordinary skill in the art to include a cover in order to protect the imaging device.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feenstra, et al. (US 20050113912 A1.)
Regarding claim 7, Jung discloses claim 6.  However, while Jung discloses a first and second fluid, the reference fails to specifically disclose that those fluids are water and oil, respectively. Despite this, the Examiner maintains that such an arrangement would be obvious to one of ordinary skill in the art, as taught by Feenstra, et al. (hereafter, “Feenstra.”)
Feenstra discloses a liquid variable focus lens (Figs. 1-3), similar to the one used in Jung.  Additionally like Jung, Feenstra discloses that this liquid lens is comprised of a first liquid A and a second liquid B; however, Feenstra further discloses that the first liquid A is a silicon oil and that second liquid B is water [0023.]
Because Feenstra discloses that this arrangement is used to manufacture a liquid lens, it would be obvious to one of ordinary skill in the art that this same arrangement could be used to manufacture the liquid lens disclosed in Jung in order to obtain the same variable focus lens disclosed.

Allowable Subject Matter
Claim 20 is allowable.
Regarding claim 20, the prior art of record fails to disclose or reasonably suggest:
wherein a part of the interface variable lens is disposed in the hole,
wherein a size of the hole is greater than a thickness of a center of the interface variable lens, in a direction parallel to an optical axis, and
wherein the size of the hole is less than a combined thickness, along the optical axis, of the interface variable lens and the first lens.
Accordingly, the claim is considered allowable.

Claims 8 - 13, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8 and 18, the prior art of record fails to disclose or suggest wherein the hole comprises a first hole and a second hole, and wherein the second hole faces the first hole in a second direction perpendicular to the optical axis direction.
Regarding claim 19, while the prior art discloses the subject matter of claim 19, the current art of record fails to disclose or suggest the subject matter of claims 14, 16, and 17, upon which claim 19 depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698